Case: 1:18-cr-00513-CAB Doc #: 111 Filed: 05/15/19 1 of 1. PagelD #: 471

FILED ©
UNITED STATES DISTRICT COURT .
NORTHERN DISTRICT OF OHIO MAY 15 gig
EASTERN DIVISION | NORTHERN oRS7RICT cour
i srr of OHIO

UNITED STATES OF AMERICA, Case No. 1:18cr513
Plaintiff, Magistrate Judge Greenberg
vs, WAIVER OF PRELIMINARY

)
)
)
)
)
) HEARING
) RE: BOND VIOLATION
. )
AARON L. EISENBERG, )
)
)

Defendant.

I have been advised by my counsel and by the Court of my right under the Federal Rules
of Criminal Procedure to have a preliminary hearing in the above-captioned matter at which the
government would have to establish that there was probable cause to believe that I committed the
violation with which I have been charged.

I hereby waive my right under the Federal Rules of Criminal Procedure to have such a

preliminary hearing.

JL
if Ge Deferfddnt
Approved: ae ft ;)‘ ( 7

Jonathan D. Greenbér
U.S. Magistrate Judg

 

 
